Fourth Court of Appeals
                                     San Antonio, Texas
                                 MEMORANDUM OPINION
                                        No. 04-19-00606-CR

                                          Bobby S. ARCE,
                                             Appellant

                                                 v.

                                       The STATE of Texas,
                                             Appellee

                     From the 379th Judicial District Court, Bexar County, Texas
                                   Trial Court No. 2017CR11784
                              Honorable Ron Rangel, Judge Presiding

PER CURIAM

Sitting:          Luz Elena D. Chapa, Justice
                  Irene Rios Justice
                  Beth Watkins, Justice

Delivered and Filed: October 23, 2019

DISMISSED

           Bobby S. Arce pled nolo contendere to a felony offense pursuant to a plea agreement. As

part of his plea-bargain, Arce signed a separate “Waiver of Appeal.” The trial court imposed

sentence and signed a certificate stating that this “is a plea-bargain case, and the defendant has NO

right of appeal.” See TEX. R. APP. P. 25.2(a)(2). Arce timely filed a notice of appeal. The clerk’s

record, which includes the plea bargain agreement and the trial court’s Rule 25.2(a)(2)

certification, has been filed. See TEX. R. APP. P. 25.2(d). This court must dismiss an appeal “if a
                                                                                      04-19-00606-CR


certification that shows the defendant has the right of appeal has not been made part of the record.”

Id.

       This court gave Arce notice that the appeal would be dismissed unless an amended trial

court certification showing he has the right to appeal were made part of the appellate record within

thirty days. See TEX. R. APP. P. 25.2(d); 37.1; Daniels v. State, 110 S.W.3d 174 (Tex. App.—San

Antonio 2003, order) (en banc), disp. on merits, No. 04-03-00176-CR, 2003 WL 21508347 (July

2, 2003, pet. ref’d) (not designated for publication). Arce’s appointed appellate counsel filed a

written response, stating he has reviewed the record and can find no right of appeal. After

reviewing the record and counsel’s response, we agree that Arce does not have a right to appeal.

See Dears v. State, 154 S.W.3d 610 (Tex. Crim. App. 2005) (holding that court of appeals should

review clerk’s record to determine whether trial court’s certification is accurate). We therefore

dismiss this appeal. TEX. R. APP. P. 25.2(d).

                                                  PER CURIAM

DO NOT PUBLISH




                                                -2-